DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20, section c and d, the term “a first condensor” and “a second condensor” should read as --a first condenser-- and --a second condenser--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20, 22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "sending said stream to a deethanizer” in section f1, line 2 lacks antecedent basis. It is unclear which stream it refereeing to. 
Claim 20 recites the limitation "wherein a part of the liquid ethylene in a reflux drum of the deethanizer is expanded and used for the cooling in (d)" in section f, lines 4-6 renders the claim indefinite. It is unclear and confusing, since “the liquid ethylene in a reflux drum” creates confusion. Examiner suggest to amend the limitation as --wherein a portion of a liquid ethylene in a reflux drum of the deethanizer is expanded and used as the liquid ethylene for the cooling in (d)--  
Claim 22 recites the limitation wherein “the process according to claim 21” renders the claim indefinite because the claim is dependent on a canceled claim. Appropriate correction is required.

Claim 23 is rejected as being dependent upon a rejected claim.


Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly render obvious the invention provided by the independent claims. The closest prior arts considered on the record are Kuechler (US 5,960,643), Foral (US 2009/0193846) and Pendergast et al. (US 5,233,060). Kuechler teaches a process for removing light components from an ethylene stream comprising: a) providing a dried (3) ethylene stream (1) comprising ethylene, ethane, CO, CO2, H2, CH4, C3+ hydrocarbons and optionally oxygenates (See table 1); b) separating from said dried ethylene stream (1) in a separation mean that is a demethanizer or a stripper (2) to form: an overhead gaseous stream (5) comprising ethylene, CO, H2 and CH4; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763